         Case 2:17-cv-00558-NBF Document 256 Filed 04/10/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 WALSH/GRANITE JV,                              )
                                                )
                        Plaintiff,              )
                                                )
        v.                                      )       Civil Action No. 17-558
                                                )       Judge Nora Barry Fischer
HDR ENGINEERING, INC.,                          )
                                                )
                  Defendant.                    )
 _________________________________              )
                                                )
 HDR ENGINEERING, INC.,                         )
                                                )
                        Plaintiff,              )
                                                )
        v.                                      )
                                                )
WALSH/GRANITE JV, et al.,                       )
                                                )
                        Defendants.             )

       ORDER REFERRING CASE TO ALTERNATIVE DISPUTE RESOLUTION

        After due consideration of the issues and in consultation with the parties, the Court finds

that this case is appropriate for referral to an alternative form of dispute resolution as provided by

the local rules of this Court.

        IT IS HEREBY ORDERED:

        (a) Referral to ADR: This case is referred to Mediation. Kenneth C. Gibbs, Esquire is

appointed to serve as the Neutral. Compensation of the neutral will be apportioned equally

between the parties: 50% by Plaintiff and 50% by Defendants. Compensation shall be paid directly

to the neutral upon the conclusion of the ADR process. Failure to pay the neutral shall be brought

to the attention of the Court.

        (b) Conduct of ADR Conference(s): The ADR conference(s) shall be conducted in



                                                    1
         Case 2:17-cv-00558-NBF Document 256 Filed 04/10/19 Page 2 of 3




accordance with Local Rule 16.2 and the Court’s ADR Policies and Procedures.

       (c) Scheduling ADR Conference(s): The ADR conference(s) shall be concluded before

August 15, 2019, unless extended by order of the Court. The ADR conferences may be conducted

at any location agreed to by the parties, counsel, and the assigned neutral. The report of the

mediator shall be electronically filed with the court within seven (7) days of the date of the

mediation.

       (d) Designation of Lead Counsel: Kathleen O. Barnes, Esq. is designated as lead counsel

and shall be responsible for working with the parties and the neutral to coordinate an agreeable

date, time and location for the initial ADR conference.

       (e) Responsibilities of Lead Counsel: It is the responsibility of lead counsel to insure that

the date, time and location of the ADR session as well as the principals from each party, and

insurance representatives, with full settlement authority, who will be in attendance at the ADR

session, has been electronically filed with the Court by the close of business on   May 1, 2019.

THE COURT SHALL BE PROMPTLY NOTICED OF ANY RESCHEDULED DATE FOR THE

SCHEDULED CONFERENCE.

       If the parties are utilizing a private process, the case is still governed by the Court’s

Local Rules and ADR Policies and Procedures. When private processes are used, it is the

responsibility of counsel to ensure that all of the proper forms are timely submitted and filed,

as required by Policies and Procedures.

       The parties are hereby notified that any individual neutral (Court approved or

private) is required to become a registered user of the Electronic Case Filing System (ECF)

in the United States District Court for the Western District of Pennsylvania. Counsel shall

so notify their agreed upon neutral and refer them to the Court’s website at



                                                 2
         Case 2:17-cv-00558-NBF Document 256 Filed 04/10/19 Page 3 of 3




www.pawd.uscourts.gov for user registration forms. Counsel shall confirm to the Court that

the selected neutral has completed the process.

       Nothing in this order alters the Case Management Order and other Orders previously

entered in this case. All deadlines set forth in those Orders remain in full force and effect.

       SO ORDERED this 10th day of April, 2019.



                                                           s/Nora Barry Fischer
                                                           Nora Barry Fischer
                                                           United States District Judge

cc/ecf: All counsel of record




                                               3
